429 S.W.2d 150 (1968)
Edmond Leon LEOPARD, Appellant,
v.
The STATE of Texas, Appellee.
No. 41316.
Court of Criminal Appeals of Texas.
June 12, 1968.
*151 Hollis D. Garmon, Greenville, for appellant.
Cameron McKinney, Dist. Atty., Greenville, and Leon B. Douglas, State's Atty., Austin, for the State.

OPINION
BELCHER, Judge.
The conviction is for the offense of burglary with intent to commit theft with two prior convictions of felonies less than capital alleged for enhancement; the punishment life.
It is shown by affidavit of the sheriff of Hunt County, Texas, that on May 27, 1968, Edmond Leon Leopard, the appellant in this cause, escaped from his custody, and has not voluntarily returned or been recaptured. At the time of his escape the appellant's appeal was pending before this court. Arts. 44.09 and 44.10 Vernon's Ann. C.C.P.
The state's motion is granted.
The appeal is dismissed.